Case 0:20-cv-62325-WPD Document 40 Entered on FLSD Docket 09/01/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 20-62325-CIV-DIMITROULEAS

  STEWART ABRAMSON, Individually and
  on behalf of a class of all persons and entities
  similarly situated,

         Plaintiffs,

  vs.

  SIMPLE HOME 360 INC. and
  SAFE STREETS USA LLC,

        Defendants.
  ___________________________________/

                         ORDER APPROVING VOLUNTARY DISMISSAL

         THIS CAUSE is before the Court upon Plaintiff’s Notice of Voluntary Dismissal (the

  “Notice”) [DE 39], filed herein on August 31, 2021. The Court has carefully reviewed the Notice

  and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Notice [DE 39] is hereby APPROVED.

         2. The case is DISMISSED without prejudice.

         3. The Clerk is directed to CLOSE this case.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida on

  this 1st day of Septembert, 2021.




  Copies furnished to:
  Counsel of Record
Case 0:20-cv-62325-WPD Document 40 Entered on FLSD Docket 09/01/2021 Page 2 of 2
